WHITING, P. J.
This cause was appealed to this court, as appears by the copy of the notice of appeal and the indorsements thereon, upon the nth day of April, 1913, since which time there has been • a total failure on the part of appellant to comply with the rules of this court in regard to the time for serving and filing his brief upon appeal; it appearing that no brief has ever been filed or presented for filing herein. Respondent, upon notice duly given, has asked this court to dismiss the appeal herein, owing to appellant’s failure to prosecute the same.
The motion for dismissal is refused; but, inasmuch as it appears that the appellant has wholly abandoned said appeal, the judgment of the trial court is affirmed.